United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Beckley, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-480
Issued: May 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant filed a timely appeal from a March 14, 2006 merit
decision of the Office of Workers’ Compensation Programs reducing her wage-loss benefits
based on her actual earnings. Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has
jurisdiction over the merits of this wage-loss case.
ISSUE
The issue is whether the Office properly determined that appellant’s actual earnings as an
information receptionist fairly and reasonably represent her wage-earning capacity as of
March 14, 2006.
FACTUAL HISTORY
On March 17, 2004 appellant, then a 55-year-old nurse, filed a traumatic injury claim
alleging that from 2000 through 2003 she realized that her lumbar bulging disc with nerve
impingement and spinal stenosis had been aggravated by her employment duties. She also filed

an occupational disease claim on March 17, 2004 alleging that on May 15, 2003 she first realized
that her back condition and fibromyalgia were employment related. Appellant stopped work on
July 11, 2003 due to retirement and returned to work in September 2001 working predominantly
days. The Office accepted the claim for lumbar strain/sprain, aggravation of facet arthropathy,
aggravation of degenerative joint disease/osteoarthritis and aggravation of lumbar spinal
stenosis.
Appellant received intermittent wage loss for the period July 11, 2003 through
August 31, 2005. On July 5, 2005 she elected to receive benefits effective May 25, 2003 under
the Federal Employees’ Compensation Act instead of benefits issued by the Office of Personnel
Management.
On May 23, 2005 Dr. Harry H. Fathy, a second opinion Board-certified orthopedic
surgeon, diagnosed generalized degenerative joint disease, facet arthropathy, spinal stenosis and
chronic lumbosacral strain, which he opined had been permanently aggravated by her
employment. He also diagnosed fibromyalgia, which was not employment related. Dr. Fathy
concluded that appellant would be capable of performing secretarial duties four to six hours per
day. In an attached functional capacity evaluation form (OWCP-5c), he indicated that appellant
had permanent restrictions, but was capable of working six to eight hours per day. The
restrictions included sitting, walking, standing, twisting, pulling, pushing, lifting, kneeling,
squatting and climbing. Dr. Fathy also stated that appellant required 10-minute breaks every two
hours.
Appellant returned to work as an information receptionist on October 17, 2005 working
six hours per day with weekly wages of $462.70.
On November 1, 2005 the Office reduced appellant’s wage-loss compensation effective
October 17, 2005 based on her ability to earn wages as an information receptionist working 30
hours per week at a weekly pay rate of $462.00. On November 3, 2005 the Office adjusted
appellant’s loss of wage-earning capacity effective November 2, 2005 to reflect that she was
working four hours per day.
In a decision dated March 14, 2006, the Office found that appellant had been earning
wages as an information receptionist at the employing establishment working four hours per day
effective October 31, 2005 and that, as she had this position for more than two months, the
position fairly and reasonably represented her wage-earning capacity and was considered
suitable. The Office noted that appellant’s pay rate when her disability began was $1,013.15,
that the current pay rate for the job and step when injured was $1,206.40, that appellant had
actual earnings of $316.77 per week, that dividing $316.77 by $1,206.40 resulted in a loss of
wage-earning capacity of 26 percent and that when $1,013.15 was multiplied by 26 percent
appellant had a wage-earning capacity of $263.42. The Office then subtracted $263.42 from
appellant’s pay rate when disability began, $1,013.15 and determined that appellant had a loss of
wage-earning capacity of $749.33. Multiplied by appellant’s compensation rate of 75 percent,
this resulted in a new compensation amount of $562.30 per week. Using cost-of-living
adjustments, the Office found that appellant’s compensation amount was $581.50.

2

LEGAL PRECEDENT
Under section 8115(a) of the Act,1 wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.2 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Board’s
decision in Albert C. Shadrick,3 has been codified by regulation at 20 C.F.R. § 10.403. Office
procedures provide that a determination regarding whether actual earnings fairly and reasonably
represent wage-earning capacity should be made after an employee has been working in a given
position for more than 60 days.4 The amount of compensation paid is based on the wage-earning
capacity determination and it remains undisturbed until properly modified.5
ANALYSIS
The Office accepted that appellant sustained lumbar strain/sprain, aggravation of facet
arthropathy, aggravation of degenerative joint disease/osteoarthritis and aggravation of lumbar
spinal stenosis. Following a period of total disability, she returned to work on October 17, 2005
in an information receptionist position. Initially appellant worked six hours per day, which was
reduced to four hours per day effective November 2, 2005. She performed this position without
incident.
On November 1, 2005 the Office informed appellant that it was reducing her wage-loss
compensation effective October 17, 2005 based on her ability to earn wages as an information
receptionist working 6 hours per day or 30 hours per week at a weekly pay rate of $462.00. On
November 3, 2005 the Office adjusted appellant’s loss of wage-earning capacity effective
November 2, 2005 to reflect that she was working four hours per day instead of six hours per
day.
The Board finds that appellant’s performance of this position in excess of 60 days is
persuasive evidence that the position represents her wage-earning capacity.6 Moreover, there is

1

5 U.S.C. § 8115(a).

2

Hayden C. Ross, 55 ECAB 455 (2004).

3

5 ECAB 376 (1953).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
5

See Sharon C. Clement, 55 ECAB 552 (2004).

6

Office procedures provide that a determination regarding whether actual earnings fairly and reasonably represent
wage-earning capacity should be made after an employee has been working in a given position for more than 60
days. See supra note 4.

3

no evidence that the position was seasonal, temporary or make-shift work designed for her
particular needs.7
The Board finds that the Office properly applied the Shadrick formula in determining her
loss of wage-earning capacity. The Office noted that the pay rate for appellant’s current position
was based on a weekly pay rate of $316.77 for 20 hours. The Office then took appellant’s
weekly pay rate when injured and determined that appellant made $1,013.15 per week when
injured and that the current pay rate for the job and step when injured was $1,206.40. The Office
then divided these earnings by her current pay rate of $316.77 and determined that appellant had
a 26 percent wage-earning capacity. The Office then multiplied the pay rate at the time of the
injury, $1,013.15, by the 26 percent wage-earning capacity. The resulting amount of $263.42
was then subtracted from appellant’s date-of-injury pay rate of $1,013.15, which provided a loss
of wage-earning capacity of $749.73 per week. The Office then multiplied this amount by the
appropriate compensation rate of three-fourths, to yield $562.30. The Office found that cost-ofliving adjustments increased this amount to $581.50. The Board finds that the Office properly
determined that appellant’s actual earnings fairly and reasonably represent her wage-earning
capacity and the Office properly reduced appellant’s compensation in accordance with the
Shadrick formula.
As there was no evidence to show that appellant’s actual earnings as an information
receptionist did not fairly and reasonably represent her wage-earning capacity, the Office
properly accepted these earnings as the best measure of her wage-earning capacity.8
CONCLUSION
The Board hereby finds that the Office properly determined appellant’s wage-earning
capacity based on her actual earnings as an information receptionist.

7

Elbert Hicks, 49 ECAB 283 (1998).

8

On appeal, appellant submitted an informational letter from the Office requesting medical evidence as it pertains
to her claim for a schedule award. As the Office has not issued a final decision on her request for a schedule award,
the issue is not before the Board in this appeal. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2006 is affirmed.
Issued: May 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

